NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN HERNANDEZ-REYES, AKA                     No.    15-73289
Manuel Beltran Hernandez,
                                                Agency No. A073-841-737
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Martin Hernandez-Reyes, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) grant of the Department of Homeland

Security’s (“DHS”) motion to reconsider reopening of removal proceedings. Our



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the

denial of motions to reopen or to reconsider. Toor v. Lynch, 789 F.3d 1055, 1059

(9th Cir. 2015). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in granting DHS’ motion to

reconsider, because the motion showed errors of fact underlying the basis of the

IJ’s grant of Hernandez-Reyes’s motion to reopen. See 8 C.F.R. § 1003.23(b)(2)

(“A motion to reconsider shall state the reasons for the motion by specifying the

errors of fact or law in the [IJ]’s prior decision and shall be supported by pertinent

authority.”); Theagene v. Gonzales, 411 F.3d 1107, 1112 (9th Cir. 2005) (holding

the BIA acted within its discretion in granting the government’s motion to

reconsider, because the motion properly stated a perceived error in law the BIA

committed in reversing the IJ).

      We lack jurisdiction to review the BIA’s denial of reopening as a matter of

discretion. See 8 U.S.C. § 1252(a)(2)(B)(ii). We are not persuaded by Hernandez-

Reyes’s contention that the BIA was required to separately address his request for

a discretionary grant of sua sponte reopening. Because the discretionary denial is

dispositive, we need not address Hernandez-Reyes’s contentions regarding

timeliness or whether his 1997 removal proceedings amounted to a gross

miscarriage of justice. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (the courts and the agency are not required to make findings on issues the


                                           2                                    15-73289
decision of which is unnecessary to the results).

      We lack jurisdiction to consider Hernandez-Reyes’s unexhausted contention

that the IJ erred in not applying the modified categorical approach as to his 1997

conviction. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (“We lack

jurisdiction to review legal claims not presented in an alien’s administrative

proceedings before the BIA.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      15-73289